Citation Nr: 0734955	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-31 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to Agent Orange exposure and participating in 
SHAD project.  

2.  Entitlement to service connection for arthritis, to 
include as due to Agent Orange exposure and participating in 
SHAD project.  

3.  Entitlement to service connection for a bowel condition, 
to include as due to Agent Orange exposure and participating 
in SHAD project.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1973.  The veteran served in the Republic of Vietnam from 
July 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not link the 
veteran's hypertension to exposure to Agent Orange, 
participation in SHAD Project, or any other incident of the 
veteran's service.

3.  The competent medical evidence does not link the 
veteran's arthritis to exposure to Agent Orange, 
participation in SHAD Project, or any other incident of the 
veteran's service.

4.  The competent medical evidence does not link a bowel 
condition to exposure to Agent Orange, participation in SHAD 
Project, or any other incident of the veteran's service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and is not presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

2.  Arthritis was not incurred in or aggravated by service 
and is not presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

3.  A bowel condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated	December 2004, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits for 
the claimed disabilities.  The RO also advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claim.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and entire personnel file.  The RO also 
obtained private records from Dr. S.L. at the veteran's 
request.  The RO also obtained treatment reports from the 
Wichita VA Medical Center (VAMC). 
The veteran has also been provided with a VA examination, a 
report of which has been associated with the claims file.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For veteran's who have been exposed to an herbicide agent, 
certain diseases may be presumed service-connected provided 
certain requirements are met.  38 C.F.R. 
§ 3.309(e) (2007).  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(a)(3) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during that period.  Id.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.    

The diseases associated with exposure to certain herbicide 
agents that are subject to the presumption of service 
connection include chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) 
(2007).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2007).  

In addition to the principles relating to service connection 
generally, hypertension and arthritis are subject to a 
presumption of service connection in certain circumstances.  
38 C.F.R. § 3.309(a) (2007).  When hypertension or arthritis 
is manifest to a degree of 10 percent or more within one year 
from the date of separation from service, service connection 
shall be presumed.  38 C.F.R. § 3.303, 3.307(a)(3) (2007).

Evidence and Analysis		

The veteran is seeking service connection for hypertension, 
arthritis, and a bowel condition as a result of exposure to 
toxic chemicals during his participation in Project SHAD 
(Shipboard Hazard and Defense program), or alternatively, 
Agent Orange exposure.  The Board will first consider the 
veteran's claims based on Agent Orange exposure.

The veteran's DD Form 214 shows that he served in Vietnam 
from July 1966 to July 1967, and therefore, he is entitled to 
the presumption that he was exposed to an herbicide agent.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).  Hypertension, 
arthritis, and bowel conditions, however, are not diseases 
for which the presumption of service connection applies.  See 
38 C.F.R. § 3.309(e) (2007).  Thus, service connection for 
these diseases as a result of herbicide exposure cannot be 
granted.  

The veteran is also seeking service connection for 
hypertension, arthritis, and a bowel condition as a result of 
exposure to toxic chemicals during his participation in 
Project SHAD.  By way of background, VA informed the veteran 
in an August 2002 letter that the Department of Defense (DOD) 
provided information to show that the veteran was present at 
testing conducted as part of the SHAD Project.  With that 
letter, VA provided the veteran with DOD Fact Sheets on SHAD 
generally, and on the Scarlet Sage and Purple Sage tests in 
particular.  According to the Fact Sheets, SHAD Project was 
part of the joint service chemical and biological warfare 
test program conducted during the 1960's.  SHAD Project 
encompassed tests designed to identify U.S. warships' 
vulnerabilities to attacks with chemical or biological 
warfare agents and to develop procedures to respond to such 
attacks while maintaining a war-fighting capability.  
According to the Fact Sheets, in the Purple Sage test, the 
toxic agent utilized was methylacetoacetate, a sarin nerve 
agent simulant.  The Fact Sheets indicated that in the 
Scarlet Sage test, the toxic chemical was Bacillus subtilis 
var. niger (Bacillus globigii).  

Ultimately, VA was able to verify through DOD data that the 
veteran had participated in the tests Scarlet Sage and Purple 
Sage while aboard the USS Wexford County.  Given that the 
veteran was indeed exposed to chemicals and agents during 
SHAD Project while in service, the critical issue in this 
case is whether any of the claimed conditions are related to 
this exposure.

The veteran was provided with a VA examination, and the RO 
obtained an opinion, for the purpose of determining whether 
any of the claimed disabilities were the result of his 
participation in SHAD Project.  See VHA Directive 2004-016, 
dated April 15, 2004.  In the opinion, the Dr. P.S. concluded 
that the current disabilities were not caused by or a result 
of chemical or biological testing done in Operations Purple 
Sage or Scarlet Sage.  Dr. P.S. explained that personnel in 
those operations were exposed to Bacillus globigii and 
Methylacetoacetate.  The bacillus was a common environmental 
bacterium and considered harmless to healthy individuals only 
causing opportunistic infections in debilitated or 
immunosuppresed individuals, according to Dr. P.S.  
Methylacetoacetate exposure, the doctor explained, could 
cause immediate irritation of the skin, eyes, respiratory 
tract, and digestive tract, but there was no causal 
relationship to long term or late developing health effects.  
This, according to Dr. P.S., was per the pocket guide 
"Project 112 and Project SHAD (Deseret Test Center) Pocket 
Guide."    

In light of this opinion, the Board concludes that the 
preponderance of the evidence is against finding a 
relationship between the veteran's hypertension, arthritis, 
or a bowel condition and his presence at either Operations 
Purple Sage or Scarlet Sage as part of Shad Project.  As 
noted, a VA physician considered the veteran's contentions, 
but concluded that there was no relationship between these 
diseases and his exposure to Bacillus globigii and 
methylacetoacetate during SHAD Project.  There is no contrary 
medical opinion of record.  

Furthermore, there is no medical evidence suggesting that any 
of the claimed diseases were incurred in service or 
manifested to a compensable degree within an applicable 
presumptive period.  Service medical records are negative for 
treatment for any of the claimed conditions and there are no 
records of treatment showing a diagnosis of either 
hypertension or arthritis within a year of the veteran's 
discharge.  Instead, the post-service medical records that 
have been associated with the claims file are dated no 
earlier than April 2000, which was more than 2 decades after 
the veteran's discharge.    

As for the veteran's lay statements regarding diagnoses and 
etiologies of the claimed disorders, the Board is unable to 
accept these as decisive evidence.  The appellant is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he had certain 
injuries during service or that he experienced certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
As a layperson, however, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for arthritis	is denied.

3.  Service connection for a bowel condition is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


